In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                    No. 16-1560V
                                 (not to be published)

*****************************
DOROTHY FELIX,              *                            March 29, 2018
                            *
                            *                            Joint Stipulation of Dismissal;
                Petitioner, *                            Rule 21(a); No Judgment; Order
                            *                            Concluding Proceedings.
          v.                *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On March 23, 2018, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          s/ Katherine E. Oler
                                                          Katherine E. Oler
                                                          Special Master